DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species:
Group 1: 8-9, 12-13, 23-24, and 27-28 covers the social network and professional network embodiment described in paragraphs [0039] and [0042]-[0043] of the specification and Fig. 2B.  This is classified G06Q 50/01 {Social networking}

Group 2: 10-11 and 25-26 covers the biomedical embodiment described in paragraphs [0041] and [0045] of the specification and Figs 4A-4D, 4H. This is classified in G16H 50/20 {Computer-aided diagnosis, e.g. based on medical expert systems}

Group 3: 14-15 and 29-30 covers the personalized advertising embodiment described in paragraph [0044] of the specification. This is classified in G06Q 30/0631 {Item recommendations}

	The species are independent or distinct because the embodiments in each of the groups are directed to a specific use of the network graph to represent different elements to make different types of predictions.  For example, each of the group uses nodes of the network graph to represent different elements/relationships (i.e. individuals in Group 1, proteins in Group 2, and products in Group 3) and each group also uses the specific representation of the network graph to make distinct types of predictions (i.e. relationship recommendation in Group 1, drug recommendation in Group 2, purchase 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7 and 16-22 are generic.  Claims 1-7 and 16-22 cover the process of identifying missing connections in a generic network graph.  However, the species in the dependent claims covers the specific use of the network graph.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Group 1 requires search in G06Q 50/01 {Social networking}, Group 2 requires search in G16H 50/20 {Computer-aided diagnosis, e.g. based on medical expert systems}, and Group 3 requires search in G06Q 30/0631 {Item recommendations}.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mark Solomon on 1/5/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.


Correspondence Information
11.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;

	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121